Title: To George Washington from Edmund Randolph, 2 March 1795
From: Randolph, Edmund
To: Washington, George


        
          Monday [2 March 1795]
        
        E. Randolph has the honor of enclosing to the President a calculation of the time for convening the senate.
        E. Randolph has seen Mr Hammond, who thinks, that one of the three modes, would be perfectly official or formal. But as he has agreed to convey the necessary intelligence to England, E. Randolph will submit to the President a letter to Mr Hammond in the morning, and will also write to Mr Pinckney’s secretary.
        Mr Wolcott is pushing the vessel for Colo. Humphreys, as fast as he can.
      